                        IN THE UNITED STATES DISTRICT COURT
                                                                                   SEP 12 2019
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

CYNTHIA B.,                                 )
                                            )
              Plaintiff,                    )       Case No. 4:18-cv-00016
                                            )
v.                                          )       ORDER
                                            )
ANDREW M. SAUL,                             )       By: Hon. Jackson L. Kiser
                                            )           Senior United States District Judge
                                            )
              Defendant.                    )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny the Commissioner’s Motion for Summary Judgment, reverse

the Commissioner’s final decision, and remand this case for further administrative proceedings.

The R&R was filed on August 20, 2019, and the parties had fourteen (14) days to file objections.

No objections were filed. Accordingly, it is ORDERED and ADJUDGED that the R&R [ECF

No. 20] shall be, and hereby is, ADOPTED in its entirety. Plaintiff’s Motion for Summary

Judgment [ECF No. 18] is GRANTED, the Commissioner’s Motion for Summary Judgment

[ECF No. 19] is DENIED, the final decision of the Commissioner is REVERSED, and this

matter is REMANDED to the Commissioner for further administrative proceedings consistent

with the R&R. The clerk is directed to remove this case from the active docket of the court.

       The clerk is directed to send a copy of this Order to all counsel of record and to

Magistrate Judge Hoppe.

       ENTERED this 12th day of September, 2019.


                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE
